Electronically Filed
                                                         Supreme Court
                                                         SCAD-17-0000428
                                                         25-JAN-2018
                                                         11:03 AM
                           SCAD-17-0000428

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                 vs.

                        JAMAE K.K. KAWAUCHI,
                             Respondent.


                        ORIGINAL PROCEEDING
                    (ODC Case No. 15-040-9259)

                       ORDER OF REINSTATEMENT
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of the January 17, 2018 petition and
affidavit submitted by Respondent Jamae K.K. Kawauchi and the
record, we conclude Respondent Kawauchi has complied with the
terms of her suspension.   Therefore,
          IT IS HEREBY ORDERED that, pursuant to RSCH Rule
2.17(b), Respondent Kawauchi is reinstated to the practice of law
in the jurisdiction of the State of Hawai#i, effective upon entry
of this order.
          DATED: Honolulu, Hawai#i, January 25, 2018.
                                       /s/ Mark E. Recktenwald
                                       /s/ Paula A. Nakayama
                                       /s/ Sabrina S. McKenna
                                       /s/ Richard W. Pollack
                                       /s/ Michael D. Wilson